Hill, C. J.
1. The transferee of a negotiable paper who receives it before it is due can not be affected by any agreement or understanding between other parties to the paper, unless notice of such agreement or understanding is brought home to the transferee. Wooten v. Inman, 33 Ga. 41.
2. If A signs his name to a blank note and delivers it to B, designating the payee to be filled in the note by B, A constitutes B his agent for that purpose, and A will be bound to a bona fide holder of the note who became such before maturity, although B violated the private understanding between A and himself with reference to the note. Moody v. Threlkeld, 13 Ga. 55.
3. The testimony of one whose name appears as the maker of a negotiable note, that he signed it as surety, with the understanding that another • should sign as maker before the delivery of the note to the payee, the latter having no notice of such understanding, does not support a plea of non est factum, or constitute a defense as against a bona fide transferee for value before maturity. Cleghorn v. Robison, 8 Ga. 559; Benson v. Abbott, 95 Ga. 75 (22 S. E. 127). Judgment affirmed.
Bari damp, George B. Davis, for plaintiff in error.
Peyton L. Wade, contra.